DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 9, 10, 12-14 and 16-23 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
There is no support for dissociating bonds of gas with ONLY energy of light from a pulsed laser beam as claimed. The specification does not explicitly use the term “only” in regard to the energy of laser light, and though generally and broadly supported, does not use the phrases “energy of light” or the “dissociating bonds” and therefore there is not sufficient support for applying only the energy of light to dissociated bonds as claimed.  In related remarks it is argued that the amendment is supported in originally filed claim 1, but there is no such support.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9, 10, 12-14, 16, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kreupl (2009/0322319) in view of Bowen (4,579,750) and Gondal (2016/0222502) as evidenced by Simard (2004/0109814).
Kreupl teaches a method of protecting a surface of a magnetic layer of a magnetic recording medium, see Fig. 1 and related text, a magnetic layer is formed, see 106, and then a barrier (protective) layer on top of that, 104.
Regarding the corrosion protection layer, the same layer of Kreupl is deposited as a graphene layer by laser chemical vapor deposition [0035] wherein the substrate is immersed in a carbon containing gas.  
In regard to the layers being “of a magnetic recording medium” the device formed has a magnetic layer and therefore meets the same requirement initially, secondarily Kreupl teaches the use in recording heads [0029] and thirdly the use is an intended use and as long as the device can function in the same way the requirement is met.
Kreupl is silent on any details of controlling the laser, however, such as using a pulsed laser or the wavelength thereof in the laser CVD process.
Bowen teaches that in a laser CVD process (see background) a laser is applied to gas in a reaction zone close to the substrate in order to effect a gas reaction onto the substrate (col 2, lines 39-65).  As per Bowen, the process of laser based CVD allows the laser energy to transmit to the reactant gas and allows separate control of the substrate and gas temperature (col 3, lines 44-65) – allowing for very high temperature gradients between the substrate and gas.  Bowen further teaches that in such a process, it is useful to use a pulse laser (see col 5, lines 43-50) and that it is to control the laser wavelength in order to react a particular gas, see col 3 citation:

It would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to apply the laser in the laser CVD process of Kreupl in the manner directed by Bowen as Kreupl is silent on details of the laser CVD process and Bowen teaches more details of such a laser CVD.  One would control the laser of Kreupl at an appropriate wavelength, such as 190-400nm, if that effected deposition of graphite from a hydrocarbon gas, particularly as per above Bowen teaches that in laser CVD it is operable to control laser wavelength in order to effect the desired heating of the reactant gas for deposition without significantly heating the substrate.  It would be further obvious to apply a pulsed laser as such is taught as operable by Bowen.  
Bowen further teaches that UV wavelength lasers are operable in laser CVD (col 9, lines 44-50) – UV is commonly understood as in the range of 10-400nm – while not specifically directing one to apply that range for a hydrocarbon, Bowen teaches that the claimed range is known of wavelength as operable in the laser CVD art.
In regard to “only” the energy of light dissociating the gas bonds, Kreupl teaches that the method is “Laser CVD” but as per above largely silent on the details, other than that a laser is scanned over a surface.  But Bowen specifically teaches that with laser CVD it is not necessary to heat the substrate (col 2, lines 34-36) and further that energy is provided by “nonthermal heating” (col 3, lines 1-10)  - therefore, per the combined art, it is either understood per the laser CVD process or alternatively a combination of the teachings that there is no further heating required and the gas bonds are dissociated only by the energy of light as taught by Bowman (and Kreupl).
Gondal further teaches that a laser is useful for providing energy to dissociate a carbon gas and form graphite, teaching that a laser applied in the UV range (157-351nm) is operable for the purpose [0084].  [Gondal teaches a process wherein a target is ablated but also a hydrocarbon gas is decomposed to form graphite.]  
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the UV range of Gondal in the method of Kreupl and Bowen as the combined teachings are silent on a specific wavelength, but Gondal teaches that the UV range (157-390nm) is operable for decomposition of a hydrocarbon for the formation of a carbon allotrope (further noted that graphite is stacked graphene layers).
In regard to the temperature, Kreupl teaches that CVD processes with a hydrocarbon gas (exemplified as acetylene) are performed at temperatures of 300 – 850 degrees [0033].  Kreupl further teaches that the use of a laser is applied to “at lower temperatures...induce the deposition of the graphite”.  While Kreupl is silent on an exact temperature of the laser CVD process, he provides an upper limit of around 300 degrees and therefore overlaps the claimed range for the process.  
In addition and/or alternative, Bowen teaches, as per above, that, using laser CVD, one controls the difference between the substrate and the gas.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the laser process of Kreupl at any substrate temperature – such as one that does not exceed 300 degrees – as Kreupl teaches that the pyrolytic CVD process occurs at temperatures as low as 300 degrees and
1. Kreupl generally teaches that a laser is applied to lower the temperature and

In specific regard to the fluence of the laser being such that the temperature does not exceed 300 degrees, Bowen directs one to control the laser properties – particularly wherein he teaches to control the power density (see claims 1-3).  The power density is in some cases considered equivalent to fluence (as taught by Simard [0051]) or at least related to the fluence as both are an effect of the power level chosen.  Therefore, per Bowen’s teachings, one would control all properties of the laser, including the laser’s power density and/or fluence, to effect an operable deposition temperature of the gases while maintaining a substrate temperature at a lower value 
Regarding a vacuum chamber, Kreupl does not teach a vacuum chamber but as per MPEP 2144.01, it is proper to take into account both explicit and implicit teachings, in this case it would be understood that a (laser) CVD process such as taught by Kreupl would be carried out in a vacuum chamber. Furthermore, Bowen teaches that the laser CVD processes are applied at vacuum pressures (i.e. in vacuum chambers) (col 8, lines 
Regarding claim 2, graphene is taught as per above.
Regarding claim 3, in regard to the thickness, Kreupl teaches a thickness of about 1-5 nm in general for the barrier layer [0034] and therefore teaches a range that overlaps with that claimed.  Further to thickness, it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as thickness of a deposited layer (particularly wherein the deposition of a thickness of a layer is understood a direct result of process time). Absent evidence showing such criticality use of the claimed thickness would have been prima facie obvious. 
Regarding claim 9, Kreupl teaches a hydrocarbon as per [0035], and further exemplifies acetylene as per [0033].  While not applying acetylene specifically in the case of the embodiment of [0035], it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply acetylene as the hydrocarbon gas in the laser CVD process as Kreupl teaches a hydrocarbon and exemplifies that the gas is operable in a CVD process wherein a laser is applied [0033].
Regarding claim 10, Kreupl teaches that a laser beam is scanned over the substrate and at the location the laser beam contacts, carbon (graphene) is deposited.
Regarding claims 12 and 13, Bowen generally teaches to control the laser in order to control the gas phase reaction and the substrate temperature – to further select laser characteristics such as pulse duration and fluence would have been obvious to one of ordinary skill. With respect to the claimed variables, however, because it is well settled that it is incumbent on an applicant to set forth the criticality of such values (see Ex Parte Khusid 174 USPQ 59 applied above). The principle clearly is analogous to other process parameters such as fluence and pulse duration of a laser. Absent evidence showing such criticality use of the claimed values, it would have been prima facie obvious to apply the claimed ranges of fluence and pulse duration.  In this case, both references teach using a laser and necessarily control the laser to some fluence and as Bowen teaches pulsation, necessarily selects a pulse duration.  To merely optimize these values is well within the ordinary skill of one capable of forming a graphene layer by laser CVD – particularly with the guidance of the prior art to decompose a hydrocarbon source to form such graphene.
Regarding claims 14 and 17, as per above Kreupl teaches that the laser is scanned over the substrate, pulsing meets the requirements as there is no further requirement on how many pulses are at any particular area.
Regarding claim 16, while Kreupl does not explicitly teach a nucleation process to start the deposition, since the prior art and instant application teach the same process of forming a graphene layer by laser CVD with a carbon gas, it is expected that the prior art and instant application also include the same (inherent) step of forming nucleation sites.  Kreupl teaches scanning the laser, therefore the film would grow outward.  
Regarding claims 21 and 22, the combined art is silent on the amount of time the process is carried out or the process pressure, however, because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to other process parameters such as process time. Absent evidence showing such criticality use of the claimed process time and/or process pressure would have been prima facie obvious. 
Regarding claim 23, the combined art does not teach a specific fluence value, but as the teachings include the formation of a graphene layer, it would follow that the fluence would be effectively chosen to carry out a deposition rather than ablation of the desired layer.  As per MPEP 2144.01, it is proper to take into account both the implicit and explicit teachings of a reference.  While the art is silent on a specific fluence for carrying out the reaction, one or ordinary skill would readily understand that for an effective deposition process to be carried out, the fluence would have to be selected at a level that would not destroy the material that is desired to be deposited.  

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreupl and Bowen, evidenced Simard and alternatively Gondal and in further view of: Mistry (5,731,046) or, alternatively, Lu (2016/0340783).
The teachings of Kreupl et. al. are described above, teaching applying a pulsed laser beam but not teaching applying at an angle.
Mistry teaches that in using lasers in laser based deposition processes, it is operable to direct the laser at various angles in regard to the substrate (or, when applying multiple lasers, at different angles) (col 24, lines 56-64 specifically, as well as col 14, lines 26-40).
Lu teaches that in laser assisted CVD processes [0032], it is operable to control the angle of the laser beam relative to the substrate [0072].
It would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to control the angle of the laser to the substrate in the process of Kreupl as the teachings of Mistry and/or Lu include that the variation of the angle of the laser with respect to the substrate is not limited.
Regarding claim 19, the instant application and prior art teach all of the same process steps of decomposing a carbon (seed) gas with a pulsed laser bean and scan-ning across a substrate to form a graphene layer, therefore the result of a portion of the formed layer occurring in an area that is not irradiated with the laser beam would be expected in the prior art in the same manner as instant application.  Particularly it would be expected that the decomposition occurs in an area just around the laser beam and  some amount of deposition would occur where the laser beam is not (yet) irradiated.
Regarding claim 20, as per above Kreupl teaches scanning.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gurney (2011/0151278) in view of Kreupl, Bowen, Simard (evidence) and alternatively Gondal. 
Gurney teaches the formation of a magnetic recording medium, see abstract, Fig. 1, comprising forming a magnetic layer (see capping layer 116), then a graphene protection layer directly on 116 (see 118) and a lubricant layer (layer 120).
The method includes forming the graphene layer by various vapor deposition methods [0030] but Gurney does not teach the claimed laser CVD method.  The method includes an optional nucleation layer, but the layer is not required [0021].
Kreupl et al are described above, however and teach a method of forming a graphene layer directly on a magnetic layer by a laser based CVD process, see above per the 103 rejections which will not be repeated.
It would have been obvious before the effective date of the claimed invention to a person of ordinary skill in the art to apply the laser CVD method of Kreupl et al to form the graphene layer of Gurney as Gurney is not particularly limited in the method of forming the layer and Kreupl teaches that laser CVD is an operable method of forming such a graphene layer directly on a magnetic layer.  The nucleation layer of Gurney is not required and further per the specific teachings of Kreupl the use of a laser can be used to induce graphene formation on the substrate surface [0033] and therefore teaches an embodiment/further suggests that the use of the laser does not require a nucleation layer and therefore results in the layer “directly on the magnetic layer”.
The elements of temperature, fluence and the vacuum chamber are taught in the same manner as above per Kreupl, et al above and will not be repeated
Regarding claim 3, Gurney teaches a total graphene layer thickness of 0.2 to 2.5 nm thereby overlapping and making obvious the claimed thickness.
Regarding claim 4, as above a lubricant layer is formed.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gurney, Kreupl and Bowen, Simard (evidence) and alternatively Gondal and in further view of Hasegawa (2016/0148633).

Hasegawa teaches that in applying a graphene layer as a protection layer on a magnetic recording medium (see abstract, [0022]), it is preferable to dope the graphene with nitrogen in order to improve the properties [0041].
It would have been obvious before the effective date of the claimed invention to a person of ordinary skill in the art to dope the graphene layer of Gurney as doping the layer improves the properties of the graphene layer in protecting the magnetic layer.

Response to Arguments
	Applicant’s arguments are not persuasive.   
Applicants argue on page 7 that Kreupl does not teach that temperature below 300 degrees.  It is immaterial as to whether Kreupl teaches such a temperature range – Kruepl is not relied on for a teaching of such a range – see per page 5 of the Office Action, presented below again for convenience:
“While Kreupl is silent on an exact temperature of the laser CVD process, he provides an upper limit of around 300 degrees and therefore overlaps the claimed range for the process”.
Then, applicants argue that the broadest range of CVD by pyrolysis is 300-850 degrees – BUT Kreupl specifically states: 
[0035] Another possible method for the deposition of the barrier layer, wherein the barrier layer includes carbon, in one embodiment pyrolytic carbon, or in one embodiment graphene, or graphite is Laser Chemical vapor deposition CVD: a laser beam may be scanned over the wafer which may be immersed in a carbon containing gas
In other words Kreupl teaches that the OTHER EMBODIMENTS are NOT pyrolytic carbon as argued by applicants because Kreupl explicitly states “in one embodiment pyrolytic carbon” or “in one embodiment graphene”.  
Applicants also argue that the broadest temperature range is 300-850 degrees and that an interpretation for temperatures lower than that is incorrect – however, this is NOT stated by Kreupl and lower temperatures are further supported by Bowen AND also applicants own work which demonstrates deposition of graphene at temperature below 300 degrees.  Applicants work is not applied but supports the interpretation by the Office that Kreupl would operably form a GRAPHENE (not pyrolytic carbon) film by the laser induced process at “lower” temperatures as per Kreupl.  Applicants cannot reasonably make the argument that it is inoperable for Kreupl to form the same film by the same process as that claimed.
Applicants argue on p8, top, that “Heating, in addition to the use of a laser, is essential in CVD by pyrolysis taught by Kreupl”.  However: 1. There is no basis for applicant’s statement, Kreupl does not state this and, 2. As pointed about above, Kreupl teaches “pyrolytic carbon” or “graphene”, therefore, even, arguendo, if pyrolytic carbon requires another heat source, there is no reason to expect the laser graphene formation to require the same. 
Applicants argue in point (2) over the fact that in [0035], does not teach a temperature range.  The Office agrees that Kreupl does not teach a temperature range in this paragraph.  Then applicants argue that mixing the teachings of [0033] with that in [0035] is inappropriate.  The Office does not agree.  In paragraph [0033], Kreupl KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397.   In this case, one would put the multiple pieces of Kreupl together to understand a temperature range for the laser process, since Kreupl makes it clear that the temperature for the laser process is lower.
Applicants then summarize the combination of Bowen with Kreupl at p9-10 and add that because Bowen does not teach that the temperature of the magnetic layer does not exceed 300 degrees, that “the combination of Bowen with Kreupl is incapable of teaching this element of claim 1”.  There is no merit to this statement, however.  Bowen generally teaches temperature control in a laser process – as argued in the Office Action it would be obvious to use the further guidance of Bowen.  Applicants do not support why one would necessarily draw the conclusion that Bowen’s lack of a direct teaching makes the combination invalid.

Applicants also argue that Simard fails to teach the feature, but Simard is only relied on as evidence and is maintained.  The fact that Simard does not include deposition is immaterial for the reasons relied on in the Office Action.
Applicants argue over the application of Gondal, noting that Gondal does not teach the claimed temperature, but Gondal is not applied for that purpose.
Applicants then argue at the top of page 10 that all of the words of the claim must be considered when judging patentability – but fail to point out just what of the words were not considered.
In the middle of page 10 applicants note that “Mistry and Lu are cited for teaching the angles of laser beam”, but then argue:
“However, Mistry does not disclose a temperature range of a substrate to be coated”, therefore, while applicants acknowledge that Mistry is not applied to teach a temperature, they argue that Mistry does not teach the claimed temperature.
In regard to Lu, the Office maintains the rejection because Lu generally provides guidance for one applying lasers in a laser CVD process, the application of the general teaching is not limited to other related applications (i.e. CVD vs MOCVD).  The See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (“a court can take into account the inferences and creative steps that a person of ordinary skill in the art would employ”). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the techniques is obvious unless its actual application is beyond his or her skill.” See id. at 417.  In this case, all elements of the instant claim are present in the art as described and it would be a matter of ordinary skill and creativity to carry out the process as claimed (the reference denotes a similar device but in this case a similar process).
It is noted that the applicants repeat that all language of a claim must be considered, p11-12.  There are no actual arguments over the combination of references applied to 18-20 against the manner that they are actually applied, so the Office makes no further counter argument.
Arguments are made against the rejection over Gurney.  Applicants argue that Gurney does not teach a CVD process.  The Office agrees, but the combination is based on the fact that an operable manner of form the layer of Gurney would be 
Applicants argue over the Hasegawa reference in regard to claims 5 and 6 because Hasegawa teaches a different temperature range for forming doped graphene.  However, there is no requirement that all elements of a prior art process must be the same to combine the elements, please see the citation above in regard to improving similar processes.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715